UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-7537


ROBIN Y. MCMILLAN,

                   Plaintiff - Appellant,

             v.

UNKNOWN DOE; DETECTIVE BLAKE E. VAUGHT; DETECTIVE T. L.
HULSE; SECOND LIEUTENANT GEORGE DAVENPORT; FAIRFAX
COUNTY POLICE DEPARTMENT,

                   Defendants - Appellees.



                                     No. 19-7563


ROBIN Y. MCMILLAN,

                   Plaintiff - Appellant,

             v.

UNKNOWN DOE; DETECTIVE BLAKE E. VAUGHT; DETECTIVE T. L.
HULSE; SECOND LIEUTENANT GEORGE DAVENPORT; FAIRFAX
COUNTY POLICE DEPARTMENT,

                   Defendants - Appellees.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:19-cv-01269-LO-IDD)
Submitted: April 16, 2020                                         Decided: April 20, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Robin Y. McMillan, Appellant Pro Se. Kimberly Pace Baucom, Assistant County
Attorney, FAIRFAX COUNTY ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Robin McMillan seeks to appeal the district court’s order denying her leave to

proceed in forma pauperis. Although the order is immediately appealable, see Roberts v.

U.S. Dist. Court, 339 U.S. 844, 845 (1950) (per curiam), we dismiss the appeal in No.

19-7537 as moot because shortly after denying McMillan’s in forma pauperis motion, the

district court dismissed her complaint with prejudice. See Norfolk S. Ry. Co. v. City of

Alexandria, 608 F.3d 150, 161 (4th Cir. 2010).

       In No. 19-7563, McMillan challenges the district court’s order dismissing her

complaint. On appeal, we confine our review to the issues raised in the informal brief. See

4th Cir. R. 34(b). Because McMillan’s informal brief does not challenge the basis for the

district court’s disposition, she has forfeited appellate review of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s judgment.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                              DISMISSED IN PART AND
                                                                  AFFIRMED IN PART




                                            3